Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 6/3/2022 has been fully considered. Claims 1, 5, 7, 17-19 have been amended. Claims 2-3, 8-15, and  20 are cancelled. Claims 1, 4 -7, and 16 -19 have been examined on the merits. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the attachment of the pull tab sewn directly to and between each of the front fabric body and the waist band, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 and all dependent claims are rejected, since claim 1 recites “a pull tab sewn directly to and between EACH of the front portion of the fabric body and the waistband” 
The specification does not provide support for the pull tab to be sewn to EACH of the front portion and the fabric body.  The specification states “that the two ends are sewn between the front portion and the fabric body” That there is no recitation or support for the attachment to both of these elements, only between the two elements. 


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5 and 16 is/are rejected under 35 U.S.C. 102(a) (1)  as being anticipated by Qi (US 6,308,342). The device of Qi, discloses, 
With respect to claim 1, An undergarment, comprising;

a waist band  (1);

a fabric body ( 2, 4, 21)connected to the waist band and defining two leg openings, the fabric body defining a front portion for covering the front of a user's torso and a rear portion for covering a rear of the user's torso (Figures 5).; and

a pull tab (3)  is attached directly connected to and and between each at least one of the front portion of the fabric body (Figure 5, column 3, lines 50-55) and the waist band and (1) extending so as to extend from a front, exterior side, of the undergarment below the waistband (Figure 5). It is noted that “sewn” is a product by process limitation. The pull tab of Qi is capable of being sewn and therefore meets the language as presently recited. 

With respect to claim 4, wherein the pull tab is formed from fabric (Column 2, line 59).

With respect to claim 5, wherein the pull tab is an elongated strip of material (3) and includes opposite ends sewn connected to the at least one of the front portion of the fabric body and the waist band (Figure 5). It is noted that sewn is a product by process limitation, the prior art is capable of being made by sewing as recited in the claim and therefore meets the claim language as presented. 

With respect to claim 16, wherein the pull tab is V- shaped (Figure 5). 

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a) (1)  as being anticipated by Hauser (US 2017/0105456). The device of Hauser discloses, 

With respect to claim 17, An undergarment, comprising;

a waist band (2);

a fabric body (5,67) connected to the waist band and defining two leg openings (Figure 2), the fabric body defining a front portion for covering the front of a user's torso and a rear portion for covering a rear of the user's torso (Figures 2 and 4); and

a pull tab (10) connected to at least one of the front portion of the fabric body and the waist band (2) so as to extend from a front, exterior side, of the undergarment, wherein the pull tab is an elongated strip of material (10) and includes opposite ends connected to the at least one of the front portion of the fabric body and the waist band at laterally spaced locations with an intermediate portion of the elongated strip of material extending away from the waist band (Figure 2). It is noted that sewn is a product by process recitation and the prior art is capable of being made by the process of sewing and meets the claim language as presented. 

Claim(s) 17, 18 and 19  is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Blue (US 1,878,981). The device of Blue discloses,
With respect to claim 17, An undergarment, comprising;

a waist band (7);

a fabric body (6) connected to the waist band and defining two leg openings (Figure 1), the fabric body defining a front portion for covering the front of a user's torso and a rear portion for covering a rear of the user's torso (Figures 1); and

a pull tab (15, 16, 18, 19) sewn (17) to at least one of the front portion of the fabric body and the waist band (7) so as to extend from a front, exterior side, of the undergarment, wherein the pull tab is an elongated strip of material (19) and includes opposite ends connected to the at least one of the front portion of the fabric body and the waist band (7) at laterally spaced locations with an intermediate portion of the elongated strip of material extending away from the waist band (Figure 1). It is noted that sewn is a product by process recitation and the prior art is capable of being made by the process of sewing and meets the claim language as presented. 

With respect to claim 18, wherein the elongated strip of material has at least one fold is folded over on itself at least once to form a twist (19, Figure 2).

With respect to claim 19,  comprising;

And undergarment comprising, a waist band (7) ;

a fabric body  (2) connected to the waist band and defining two leg openings (Figures 1 and 2), the fabric body defining a front portion for covering the front of a user's torso and a rear portion for covering a rear of the user's torso( Figures 1) and

a pull tab  (15, 16, 18, 19) connected to at least one of the front portion of the fabric body and the waist band (7) so as to extend from a front, exterior side, of the undergarment, wherein the pull tab is an elongated strip of material(19)  and includes opposite ends attached (at 18)  to the at least one of the front portion of the fabric body and the waist band at laterally spaced locations (figure 2).  
And , wherein the elongated strip of material has  first fold at a first intermediate location and a second fold at a second intermediate location is folded over on itself at least two locations to form a cradle (19, Figure 2). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi in view of Blue (US 1,878,981). The device of Qi appears to have a band that is at least partially folded over itself to form a cradle (as shown in Figure 3, the folds are not obvious because of the stretched out state).  However, Qi is silent to how the cradle is formed.  The device of Blue teaches, 

With respect to claim 6, wherein the elongated strip of material ( 19) is folded over on itself at least once to form a twist (Figure 1). 

With respect to claim 7, wherein the elongated strip (19)  of material is folded over on itself at least two locations to form a cradle (Figure 1).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the folds taught by Blue in order to provide improved fit and distribute strain evenly (column 2, lines 90-93). 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732